Detailed Action
This is the first office action on the merits for US application number 16/989,442.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  
Claim 13 lines 8-9 should read “a blade length, wherein during the travel an angle between the handle length”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10-13 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,765,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a genus of the species of U.S. Patent No. 10,765,310.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is/are unclear with regards to the blade projecting proximate the distal end of the handle in lines 3-4 and the flat plane (that the blade pivots within) simultaneously bisecting the handle along a substantially widthwise direction thereof and a blade length in lines 22-23. That is, it is unclear how the blade can be positioned proximate an end and the plane that the blade pivots within also be bisecting the handle along a substantially widthwise direction thereof and a blade length as it does not appear to be physically possible for a plane to bisect both a blade length and the handle along a substantially widthwise direction when the blade is positioned proximate an end as claimed and disclosed. Examiner is interpreting this as intended to refer to blade motion of Figs. 2, 11A, and 11B and suggests amending to clarify.
Claim(s) 5 recites/recite the limitation "the light source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “The laryngoscope of claim [[1]]4, wherein”.
Claim(s) 6 recites/recite the limitation "the light source" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “The laryngoscope of claim [[1]]4, wherein”.
Claim(s) 8 recites/recite the limitation "the camera" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “The laryngoscope of claim [[1]]7, wherein”.
Claim(s) 9 recites/recite the limitation "the camera" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “The laryngoscope of claim [[1]]7, wherein”.
Claim 12 is/are unclear with regards to the blade projecting proximate the distal end of the handle in lines 3-4 and the flat plane (that the blade pivots within) simultaneously bisecting the handle along a substantially widthwise direction thereof and a blade length in lines 8-9. That is, it is unclear how the blade can be positioned proximate an end and the plane that the blade pivots within also be bisecting the handle along a substantially widthwise direction thereof and a blade length as it does not appear to be physically possible for a plane to bisect both a blade length and the handle along a substantially widthwise direction when the blade is positioned proximate an end as claimed and disclosed. Examiner is interpreting this as intended to refer to blade motion of Figs. 2, 11A, and 11B and suggests amending to clarify.
Claim(s) 2-4 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valenti (US 5,584,795).
As to claim 1, Valenti discloses a laryngoscope (1, abstract) comprising: a handle (10, 30, 2) having a front side (left side as shown in Fig. 1), a proximal end (bottom portion as shown in Fig. 1), and a distal end (top portion as shown in Fig. 1); a blade (11, 31, 12, 32) movably coupled to the handle (Figs. 2, 3, and 5) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1-5); and a mechanism (29, 19, 9, 8, 17, 6, 16, 6, 5, 15, 23, 24) capable of moving the blade relative to the handle (col. 3 line 3 – col. 4 line 8), wherein the mechanism is responsive to manual input by a user (via switches 23 and 24, Fig. 4, col. 3 lines 29-30), the mechanism further comprising: a guide linkage (29, 19, 9, 8, 17) constraining the blade to move in at least one predetermined path relative to the handle (Fig. 5), wherein the at least one predetermined path consists of: a second predetermined path (Figs. 4 and 5) wherein the second predetermined path comprises a second designated path traveled on a flat plane by the blade (Figs. 4 and 5), the flat plane simultaneously bisecting a handle length and a blade length (Figs. 4 and 5), wherein the blade pivots about a fulcrum (33) positioned on the flat plane where the handle and the blade intersect (as defined, Figs. 4 and 5), the pivoting causing a plurality of inclination angles between the blade length and the handle length on the flat plane (Figs. 4 and 5, col. 3 lines 45-50 disclose handle portion 30 and blade portions 31, 32 pivoting with respect to fulcrum 33).
As to claim 2, Valenti discloses that the mechanism further comprises a finger actuated turn knob (switches 23 and 24, Fig. 4, col. 3 lines 29-30). 
As to claim 3, Valenti discloses that the mechanism further comprises a finger actuated slider (switches 23 and 24, Fig. 4, col. 3 lines 29-30)). 
As to claim 4, Valenti discloses a light source (13, Figs. 1 and 3-5, col. 4 lines 41-44, col. 5 lines 2-3) capable of operating to project light from the laryngoscope (Figs. 1 and 3-5, col. 4 lines 41-44).
As to claim 6, Valenti discloses that the light source is in the blade (Figs. 1 and 3-5). 

As to claim 11, Valenti discloses a laryngoscope (1) comprising: a handle (10, 30, 2) having a front side (left side as shown in Fig. 1), a proximal end (bottom portion as shown in Fig. 1), and a distal end (top portion as shown in Fig. 1); a blade (11, 31, 12, 32) movably coupled to the handle (Figs. 2, 3, and 5) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1-5); and a mechanism (29, 19, 9, 8, 17, 6, 16, 6, 5, 15, 23, 24) capable of moving the blade relative to the handle (col. 3 line 3 – col. 4 line 8), wherein the mechanism is responsive to manual input by a user (via switches 23 and 24, Fig. 4, col. 3 lines 29-30), the mechanism further comprising: a guide linkage (29, 19, 9, 8, 17) constraining the blade to move in a designated path traveled on a flat plane by the blade (Figs. 4 and 5), the flat plane simultaneously bisecting a handle length and a blade length (Figs. 4 and 5), wherein the blade pivots about a fulcrum (33) positioned on the flat plane where the handle and the blade intersect (as defined, Figs. 4 and 5), the pivoting causing a plurality of inclination angles between the blade length and the handle length on the flat plane (Figs. 4 and 5, col. 3 lines 45-50 disclose handle portion 30 and blade portions 31, 32 pivoting with respect to fulcrum 33).

Claim(s) 1, 3-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat (US 2008/010887”).
As to claim 1, Bayat discloses a laryngoscope (100, ¶27, 38, 39 and 44) comprising: a handle having (102, 110) a front side, a proximal end, and a distal end (Figs. 1 and 3); a blade (112) movably coupled to the handle (Figs. 1 and 2) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1 and 2); and a mechanism (124, cam and follower, gear arrangement (such as a rack and pinion), four-bar mechanism, lever, electric motor, hydraulic or pneumatic actuator, or other method known in the art as disclosed in ¶38, ¶38) capable of moving the blade relative to the handle (Figs. 1 and 2, ¶s37 and 38), wherein the mechanism is responsive to manual input by a user (via 124, ¶s 37 and 38), the mechanism further comprising: a guide linkage (cam and follower, gear arrangement (such as a rack and pinion), four-bar mechanism, lever, electric motor, hydraulic or pneumatic actuator, or other method known in the art as disclosed in ¶38) constraining the blade to move in at least one predetermined path relative to the handle (Figs. 1 and 2), wherein the at least one predetermined path consists of: a third predetermined path (Figs. 1 and 2) wherein the third predetermined path comprises a third designated path traveled on a flat plane by the blade (Figs. 1 and 2), the flat plane simultaneously bisecting the handle along a substantially widthwise direction thereof and a blade length (Figs. 1 and 2), wherein during the travel the blade pivots about an axis through the handle length while maintaining a constant angle to the handle (Figs. 1 and 2). 
As to claim 3, Bayat discloses that the mechanism further comprises a finger actuated slider (124, ¶38). 
As to claim 4, Bayat discloses a light source (120, ¶39) capable of operating to project light from the laryngoscope (¶39).
As to claim 5, Bayat discloses that the light source is in the handle (¶39 discloses 120 at the base of the handle).
As to claim 6, Bayat discloses that the light source is in the blade (¶39 discloses 120 on 112).
As to claim 7, Bayat discloses that a camera (136, ¶s 17 and 44) capable of operating to record an environment of the blade (Fig. 7, ¶s 17 and 44). 
As to claim 8, Bayat discloses that the camera is in the handle (Fig. 7, ¶44). 

As to claim 12, Bayat discloses a laryngoscope (100, ¶27, 38, 39 and 44) comprising: a handle having (102, 110) a front side, a proximal end, and a distal end (Figs. 1 and 3); a blade (112) movably coupled to the handle (Figs. 1 and 2) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1 and 2); and a mechanism (124, cam and follower, gear arrangement (such as a rack and pinion), four-bar mechanism, lever, electric motor, hydraulic or pneumatic actuator, or other method known in the art as disclosed in ¶38, ¶38) capable of moving the blade relative to the handle (Figs. 1 and 2, ¶s37 and 38), wherein the mechanism is responsive to manual input by a user (via 124, ¶s 37 and 38), the mechanism further comprising: a guide linkage (cam and follower, gear arrangement (such as a rack and pinion), four-bar mechanism, lever, electric motor, hydraulic or pneumatic actuator, or other method known in the art as disclosed in ¶38) constraining the blade to move in a designated path traveled on a flat plane by the blade (Figs. 1 and 2), the flat plane simultaneously bisecting the handle along a substantially widthwise direction thereof and a blade length (Figs. 1 and 2), wherein during the travel the blade pivots about an axis through the handle length while maintaining a constant angle to the handle (Figs. 1 and 2). 

Claim(s) 1, 2, 4, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Efinger et al. (US 2007/0060794, hereinafter “Efinger”).
As to claim 1, Efinger discloses a laryngoscope (¶27) comprising: a handle (1, 3) having a front side, a proximal end, and a distal end (Figs. 1 and 2); a blade (4) movably coupled to the handle (Figs. 1 and 2) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1 and 2); and a mechanism (6, coupling structures shown in Figs. 1 and 2) capable of moving the blade relative to the handle (Figs. 1 and 2, ¶30), wherein the mechanism is responsive to manual input by a user (via 6, ¶s 30 and 32), the mechanism further comprising: a guide linkage (coupling structures shown in Figs. 1 and 2) constraining the blade to move in at least one predetermined path relative to the handle (Figs. 1 and 2), wherein the at least one predetermined path consists of a first predetermined path (Figs. 1 and 2), wherein the first predetermined path comprises a first designated path traveled on a flat plane by the blade (Figs. 1 and 2), the flat plane simultaneously bisecting a handle length and a blade length (Figs. 1 and 2), wherein during the travel an angle between the handle length and the blade length remains constant while the blade translates along the handle length (Figs. 1 and 2). 
As to claim 2, Efinger discloses that the mechanism further comprises a finger actuated turn knob (Figs. 1 and 2, ¶s 30 and 32).
As to claim 4, Efinger discloses a light source (¶28) capable of operating to project light from the laryngoscope (¶28).
As to claim 7, Efinger discloses a camera (¶35) capable of operating to record an environment of the blade (Figs. 1 and 2, ¶35). 
As to claim 8, Efinger discloses that the camera is in the handle (Figs. 1 and 2, ¶35). 

As to claim 10, Efinger discloses a laryngoscope (¶27) comprising: a handle (1, 3) having a front side, a proximal end, and a distal end (Figs. 1 and 2); a blade (4) movably coupled to the handle (Figs. 1 and 2) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1 and 2); and a mechanism (6, coupling structures shown in Figs. 1 and 2) capable of moving the blade relative to the handle (Figs. 1 and 2, ¶30), wherein the mechanism is responsive to manual input by a user (via 6, ¶s 30 and 32), the mechanism further comprising: a guide linkage (coupling structures shown in Figs. 1 and 2) constraining the blade to move in a designated path traveled on a flat plane by the blade (Figs. 1 and 2), the flat plane simultaneously bisecting a handle length and a blade length (Figs. 1 and 2), wherein during the travel an angle between the handle length and the blade length remains constant while the blade translates along the handle length (Figs. 1 and 2). 

Claim(s) 1, 3, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjong (US 2006/0247496).
As to claim 1, Tjong discloses a laryngoscope (700, Figs. 22-24C) comprising: a handle (portion of 703 shown at the right end of 703 and mostly vertical in Fig. 22) having a front side, a proximal end, and a distal end (Fig. 22); a blade (702) movably coupled to the handle (Figs. 22-24D) and projecting from the front side of the handle proximate the distal end of the handle (Fig. 22); and a mechanism (715, 716, 791s, 720, portion of 702 shown at the right end of 703 and mostly vertical in Fig. 22, Figs. 22-23) capable of moving the blade relative to the handle (Figs. 24A-24C, ¶154), wherein the mechanism is responsive to manual input by a user (via portion of 702 shown at the right end of 703 and mostly vertical in Fig. 22, Figs. 22-24C, ¶154), the mechanism further comprising: a guide linkage (715, 716, 791s, 720) constraining the blade to move in at least one predetermined path relative to the handle (Figs. 22-23), wherein the at least one predetermined path consists of: a fourth predetermined path extending transversely relative to a length of the handle (Figs. 22-24C), wherein the fourth predetermined path further comprises a fourth designated path traveled on a flat plane by the blade (Figs. 22-24C), the flat plane simultaneously bisecting a handle length and a blade length (Figs. 22-24C), wherein during the travel an angle between the handle length and the blade length remains constant while the blade moves transversely toward or away from an axis through a center of the blade (Figs. 22-24C). 
As to claim 3, Tjong discloses that the mechanism further comprises a finger actuated slider (Figs. 22-24C).  

As to claim 13, Tjong discloses a laryngoscope (700, Figs. 22-24C) comprising: a handle (portion of 703 shown at the right end of 703 and mostly vertical in Fig. 22) having a front side, a proximal end, and a distal end (Fig. 22); a blade (702) movably coupled to the handle (Figs. 22-24D) and projecting from the front side of the handle proximate the distal end of the handle (Fig. 22); and a mechanism (715, 716, 791s, 720, portion of 702 shown at the right end of 703 and mostly vertical in Fig. 22, Figs. 22-23) capable of moving the blade relative to the handle (Figs. 24A-24C, ¶154), wherein the mechanism is responsive to manual input by a user (via portion of 702 shown at the right end of 703 and mostly vertical in Fig. 22, Figs. 22-24C, ¶154), the mechanism further comprising: a guide linkage (715, 716, 791s, 720) constraining the blade to move in a designated path traveled on a flat plane by the blade (Figs. 22-24C), the flat plane simultaneously bisecting a handle length and a blade length (Figs. 22-24C), wherein during the travel an angle between the handle length and the blade length remains constant while the blade moves transversely toward or away from an axis through a center of the blade (Figs. 22-24C). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Mazzei et al. (US 2003/0181789, hereinafter “Mazzei”).
As to claim 9, Valenti discloses the invention of claim 7.
Valenti is silent to the camera is in the blade. 
Mazzei teaches a laryngoscope (Fig. 2) comprising: a handle (135, 120A) having a front side, a proximal end, and a distal end (Fig. 2); a blade (125) movably coupled to the handle (¶17) and projecting from the front side of the handle proximate the distal end of the handle (Fig. 2); a light source (light of 130B as disclosed in ¶17, ¶17); and a camera (140 of 130B, Fig. 2, ¶17) capable of operating to record an environment of the blade (¶s 16 and 17); wherein the camera is in the blade (Fig. 2, ¶17).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the blade as disclosed by Valenti by adding a camera as taught by Mazzei in order to enable the user to capture an image of the airway passage and transmit that image for display at a remote viewing device so that the medical professional can then use the displayed image to guide an endotracheal tube into the patient's airway passage (Mazzei ¶s 16 and 17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775